DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Roman et al., (US 10,057,125 B1).
As per claims 1, 15 and 18, Roman et al., disclose a non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by a processor of a computing device, wherein the executable instructions, in response to execution by the processor, cause the computing device/proxy/method (Col.2, lines 28-40)to: convert voice data to text using speech-to-text synthesis (Col2, lines 28-35, Col.8, lines 13-30); determine a voice command from the text (Col.2, line 33, “activation phrase…”); determine whether the voice command is associated with sensitive data based on a set of criteria (Col.2, lines 28-46); route the voice command to an enterprise voice assistant server in response to a determination that the voice command is sensitive (Col.2, lines 37-41, Col.8, lines 52-66); and route the voice command to a third party voice assistant server in response to a determination that the voice command is not sensitive (Col.2, lines 40-46, “cloud server”). 
As per claim 2, Roman et al., teach the non-transitory machine readable medium of claim 1, wherein determining a voice command from the text comprises determining a keyword and parameters associated with the keyword upon which the keyword operates, wherein determining whether the voice command is associated with sensitive data based on a set of criteria comprises determining whether the keyword and parameters associated with the . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10-11 and 13-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al., (US 10,057,125 B1) in view of Xuan et al., (US 2019/0036923 A1).
Roman et al., while teaching the method/proxy/non-transitory medium performing the method of claims 1, 15 and 18 do not specifically teach the combination of features of claims 3-8, 10-11, 13-14 and 16-17, 19-20. However, Xuan et al., do teach, determining whether a user associated with the voice data is authorized to perform the voice command; reject the voice .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Cooper et al., (US 2004/0225650 A1) teach a computer-based virtual assistant the behavior of which can be changed by the user, comprising a voice user interface for inputting information into and receiving information from the virtual assistant by speech, a communications network, a virtual assistant application running on a remote computer, the remote computer being electronically coupled to the user interface via the communications network, wherein the behavior of the virtual assistant changes responsive to user input. A computer-based virtual 
Milden (US 10,748,429 B1) teaches a voice activated device for interaction with a digital assistant is provided. The device comprises a housing, one or more processors, and memory, the memory coupled to the one or more processors and comprising instructions for automatically identifying and connecting to a digital assistant server. The device further comprises a power supply, a wireless network module, and a human-machine interface. The human-machine interface consists essentially of: at least one speaker, at least one microphone, an ADC coupled to the microphone, a DAC coupled to the at least one speaker, and zero or more additional components selected from the set consisting of: a touch-sensitive surface, one or more cameras, and one or more LEDs. The device is configured to act as an interface for 
Thomson et al., (US 10,573,312 B1) teach a method for obtaining first audio data originating at a first device during a communication session between the first device and a second device. The method may also include obtaining a first text string that is a transcription of the first audio data, where the first text string may be generated using automatic speech recognition technology using the first audio data. The method may also include obtaining a second text string that is a transcription of second audio data, where the second audio data may include a revoicing of the first audio data by a captioning assistant and the second text string may be generated by the automatic speech recognition technology using the second audio data. The method may further include generating an output text string from the first text string and the second text string and using the output text string as a transcription of the speech.
Gruber et al., (US 10,102,359 B1) teach an electronic device with one or more processors and memory receives an input of a user. The electronic device, in accordance with the input, identifies a respective task type from a plurality of predefined task types associated with a plurality of third party service providers. The respective task type is associated with at least one third party service provider for which the user is authorized and at least one third party service provider for which the user is not authorized. In response to identifying the respective task type, the electronic device sends a request to perform at least a portion of a task to a third party service provider of the plurality of third party service providers that is associated with the respective task type.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658